PER CURIAM.
We affirm the trial court’s final judgment in all respects except one. We reverse that portion of the final judgment that awards the former husband full credit for all mortgage payments, insurance, taxes and repairs made by him on the marital home. We remand to the trial court with directions to amend the final judgment to reflect that the former husband is entitled, upon sale of the marital home, to credit for one-half the amounts expended. See Danoff v. Danoff, 501 So.2d 1361 (Fla. 4th DCA 1987).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
DELL, GUNTHER and WARNER, JJ., concur.